DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 28, and 37-47 are pending.
Claim Objections
Claim 6 is objected to because of the following informalities:  “the mandrel” in line 2 should read “a mandrel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 28, and 35-47 are rejected under 35 U.S.C. 103 as being unpatentable over Ramzipoor et al. (US 2015/0051686), hereinafter Ramzipoor.
Regarding claims 1 and 5, Ramzipoor discloses a method of making a scaffold (Title, abstract) comprising: 
(a) dissolving a polymeric resin having a molecular weight range exactly matching the claimed range (par. 0066) in a solvent to create a solution with a high molecular weight polymer (par. 0048-0049), 
(b) dipping a mandrel into the solution in order to form a layer defining a tube diameter (claim 5) (par. 0050-0051), 
(c) drying the material, which is interpreted as equivalent to the claimed “curing” as it changes the state of the material from a liquid to a solid (par. 0064, 0090), 
(d) processing (the “machining” as described in the cited portion below is interpreted to read on the claimed “processing” step) the tube into an expandable scaffold structure having a first diameter (par. 0069, 0094, 0099-0100), and 
(e) reducing the first diameter to a second, smaller diameter (par. 0100) that has retained some crystallinity in at least one embodiment using PLLA material (par. 0078) and is ductile (par. 0046); 
(f) axially extending the scaffold (par. 0086, Figs. 5a-5b) by about 6% of the initial length of the expandable scaffold (Figs. 4a-4b show stress-strain curves for given polymer materials, which show a “break” at around 6% - please see below for further discussion of this limitation). 
Regarding the limitations relating to the tensile strain at yield, Ramzipoor appears to disclose a series of samples (Figs. 4A-4B shows the stress-strain curves for materials) where at least one of the disclosed curves appears to have a tensile strain at yield value of about 3-4% (Fig. 4A at 72). From Fig. 4A it can be seen that the graph of the polymer represented by (72) has a point of plastic failure at just before 5%, which would appear to meet the “about 3-4%” limitation as is claimed. 
First, with respect to (f) the “axially extending” step, Ramzipoor discloses in par. 0086 above an axial extension of the material to the point of failure, which is graphed in Figs. 4a-4b showing the failure point where there is an inflection point on the graph. Thus, one of ordinary skill in the art would have found it obvious to have axially extended the reduced-diameter scaffold from step (e) above to a value of about 6% of the initial length as this is about the point where the material would “break” and result in failure. 
As such, one of ordinary skill would have had a reasonable expectation of success from having selected this value (from the graphs of Figs. 4a-4b) after having tested it in accordance with these procedures, since the “flat” portion of the graph (at 78 in Fig. 4A) is where plastic failure is occurring. Thus, the ordinary artisan would have been motivated to have stopped prior to the point of plastic failure of the material or the scaffold would need to be reformed. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the material is extended up to about 6% as recited in the claim, as to increase the material’s radial strength without inducing plastic failure, and then, as in the amended portion, subsequently contracted by 6% of the length as to reduce the scaffold to the second shape, prior to increasing to a deployment shape as required by the claim inherently.  
 Additionally or alternatively, regarding the regaining of strength, it appears that this is a result of placing the scaffold in an environment that at least simulates the human body, as there are no other manipulative steps recited here, and Applicant’s specification additionally discloses that deploying the scaffold into a certain set of conditions (human body), the scaffold regains strength inherently over time as is discussed in at least par. 0018 of the published specification. 
Additionally regarding the radial strength in the “reducing” step above, Ramzipoor teaches that typically, polymeric stents do not have high radial strength (par. 0087) and as such, typically have thick walls, and a lack of flexibility. Ramzipoor demonstrates that high radial strength is desired, demonstrating a motivation for one of ordinary skill in the art to have optimized the radial strength to an optimal value. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the process as disclosed to have optimized the radial strength of the stent, such that the walls of the stent could be made to be relatively thinner, and increase the overall flexibility of the stent, reducing risk of failure. 
Additionally, regarding the molecular weight limitations in the “reducing the first diameter” step, it has been held that the optimization of a result-effective variable is within routine skill in the art and supports a prima facie case of obviousness. Ramzipoor recognizes that the variable of molecular weight retention (par. 0064) is desired for purposes of reduction of polymer degradation, such that the material properties at the conclusion of the process are similar to the initial material properties with low polymer degradation (par. 0080 describes one example where a resulting stent can be placed under a load without a resulting plastic deformation). Accordingly, in order to optimize the product to be able to be placed under more extreme force without being plastically deformed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the method as disclosed by Ramzipoor to optimize the reduction of molecular weight to a value of 90 or 95% of the original values, such that the polymer does not degrade and become unsatisfactory for its intended purpose. 
With respect to the amended portion (from old claims 35-36), Ramzipoor as discussed above does not explicitly state that the length is compressed axially in the amounts as are recited in the claims. However, Ramzipoor (‘686) further discusses that the ductility of the polymer is affected by this stretching because of how the shaping affects the molecular orientation (Ramzipoor (‘686), par. 0062, 0089). It is noted that “compression” is the opposite of “expansion” here and the mechanism described in Ramzipoor (‘686), par. 0085 would still be in effect, but the deformation would be reversed from the scenario in claims 29-32 above. In this case, after deployment, if the axial compression is performed, it would expand into the appropriate space once deployed (as compared to above where the extension is performed, and the device would slightly shorten in length after deployment in accordance with par. 0085). It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness.
	Therefore, in order to affect the ductility of the material within the scaffold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to further specify that the scaffold intermediate is compressed or deformed axially as claimed. 
	Additionally or alternatively, Ramzipoor (‘686) further discusses how the structure can be used in different sizes and shapes of blood vessels (Ramzipoor (‘686), e.g. Fig. 12, par. 0105), such that one of ordinary skill in the art would have had a motivation to have pre-shaped the scaffold either axially as claimed, or circumferentially, in order to produce a scaffold of an appropriate size for a patient’s anatomy after deployment, or else the device would not function as intended by axially contracting the material to an appropriate deployment diameter size. 
Regarding claims 3-4, modified Ramzipoor further discloses that after the tube is hardened, the tube is subjected to a temperature at or above Tg and subsequently cooling it to “maintain the shape,” and while heated, reducing the diameter of the stent from a diameter D1 to a reduced diameter D2 (Ramzipoor (‘686), par. 0090, 0100). 
	Regarding claim 6, modified Ramzipoor discloses the subject matter of claim 1 as discussed above, and further discloses controlling all four variables as recited in this claim (Ramzipoor (‘686), par. 0061) while performing a dip coating process for multiple layers (par. 0072-0073). 
	Regarding claim 7, modified Ramzipoor further discloses the immersion of a mandrel for a different, second polymeric solution to create a second layer of a second polymer on top of the first layer (Ramzipoor (‘686), par. 0060).
	Regarding claim 28, modified Ramzipoor further discloses that the reduction of the diameter occurs from use of a balloon (Ramzipoor (‘686), par. 0091, 0100).   
	Regarding claims 37 and 40, modified Ramzipoor as discussed above discloses the subject matter of claim 1, but does not explicitly disclose that the crimping is completed to a diameter of 1.2 or 1.1 mm as claimed. However, Ramzipoor (‘686) discusses an embodiment having an initial diameter of 5 mm, and suggests any reduction to, e.g. 1.5 mm to 5 mm for the reduced second diameter (Ramzipoor (‘686), par. 0068). 
One of ordinary skill in the art would have had to reduce the diameter to a suitable value such that it is possible to place the device into a person’s body, such that there is room for the tube to regain strength or deform when deployed. It has been held that the optimization of a result-effective variable supports a case of prima facie obviousness. The value for the second diameter is result-effective upon the success of the surgery – if the value of the reduced diameter is too big, the scaffold would not be able to be placed within a blood vessel, and if it is too small, it may not perform as desired, but that lower limit is not determined. 
Additionally, Applicant has not provided any evidence that a value of 1.5 mm would behave significantly differently or in an unexpected manner from a value of 1.1 or 1.2 mm for the selected diameter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter to a size as claimed.
Additionally or alternatively, Ramzipoor (‘734) discloses as part of a similar method, that in one example, the 5 mm starting diameter is crimped to a diameter between 2 and 2.8 mm (Ramzipoor (‘734), par. 0135), but provides a motivation to crimp to a smaller diameter in order to increase the material strain percentage (par. 0135). Therefore, in order to increase this maximum strain percentage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to further specify that the diameter is crimped to a value as is claimed. 
	Regarding claims 38-39 and 41-42, modified Ramzipoor discloses the subject matter of claim 1 as discussed above, but does not explicitly disclose that the scaffold structure is axially stretched/compressed or the claimed crimping diameters. However, Ramzipoor (‘686) further discloses stretching the polymeric substrate of the scaffold in order to induce a similar molecular orientation to the material (Ramzipoor (‘686), par. 0087-0089), and then cooling the material to prevent it from reversing back to its original state near the time of deployment. 
However, Ramzipoor as discussed above does not explicitly state that the length is extended or compressed axially in the amounts as are recited in the claims. Ramzipoor (‘686) further teaches that the ductility of the polymer is affected by this stretching because of how the shaping affects the molecular orientation (Ramzipoor (‘686), par. 0062, 0089). It is noted that “compression” is the opposite of “expansion” here and the mechanism described in Ramzipoor (‘686), par. 0085 would still be in effect, but the deformation would be reversed from the scenario in claim 1 above. In this case, after deployment, if the axial compression is performed, it would expand into the appropriate space once deployed (as compared to where the extension is performed, and the device would slightly shorten in length after deployment in accordance with par. 0085). Additionally, it has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness.
	Therefore, in order to affect the ductility of the material within the scaffold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to further specify that the scaffold intermediate is compressed or deformed axially as claimed as an optimization of the above. 
	Additionally or alternatively, Ramzipoor (‘686) further discusses how the structure can be used in different sizes and shapes of blood vessels (Ramzipoor (‘686), e.g. Fig. 12, par. 0105), such that one of ordinary skill in the art would have had a motivation to have pre-shaped the scaffold either axially as claimed, or circumferentially, in order to produce a scaffold of an appropriate size for a patient’s anatomy after deployment, or else the device would not function as intended. 
	Regarding the crimping diameters, modified Ramzipoor does not explicitly disclose that the crimping is completed to a diameter of 1.2 or 1.1 mm as claimed. However, Ramzipoor (‘686) discusses an embodiment having an initial diameter of 5 mm, and suggests any reduction to, e.g. 1.5 mm to 5 mm for the reduced second diameter (Ramzipoor (‘686), par. 0068). 
One of ordinary skill in the art would have had to reduce the diameter in size to a small enough value such that it is possible to place the device into a person’s body, such that there is room for the tube to regain strength or deform when deployed. It has been held that the optimization of a result-effective variable supports a case of prima facie obviousness. The value for the second diameter is result-effective upon the success of the surgery – if the value of the reduced diameter is too big, the scaffold would not be able to be placed within a blood vessel, and if it is too small, it may not perform as desired, but that lower limit is not determined. 
Additionally, Applicant has not provided any evidence that a value of 1.5 mm would behave significantly differently or in an unexpected manner from a value of 1.1 or 1.2 mm for the selected diameter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter to a size as claimed.
	Regarding claims 43 and 47, modified Ramzipoor as discussed above discloses the subject matter of claim 1, and further discloses that the diameter is expanded between the second smaller diameter and a deployment diameter (Ramzipoor (‘686), par. 0100-0101). Furthermore, Ramzipoor (‘686) discusses that a balloon can be expanded to a deployment diameter of around 2 to 4.5 mm (Ramzipoor (‘686), par. 0110). The cited example has an initial diameter of 5.0 mm, a crimped amount within the range of 1.5 and 5 mm (par. 0068) and a second cited example cites the deployment diameter as listed above of between 2 and 4.5 mm.
As noted above, the molecular orientation caused by this “pre-shaping” step is a result-effective variable upon the ductility of the material. Therefore, in order to have optimized the ductility of the scaffold material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to further specify that the deployment diameter is sized according to the claims as an optimization of the ductility of the material.  
	Regarding claim 44, modified Ramzipoor as discussed above discloses the subject matter of claim 1, and further discloses laser cutting the material (Ramzipoor, (‘686), par. 0069, Fig. 15A shows undulating support elements). 
	Regarding claim 45, modified Ramzipoor as discussed above for claim 1 discloses all the manipulative steps of claim 1. This limitation expresses an intended result of the manipulative steps, and thus, is not given patentable weight. Therefore, this claim is considered to be met by the rejection of claim 1 above. 
	Regarding claim 46, modified Ramzipoor discloses the subject matter of claim 1 as discussed above, and further discloses including a drug within the scaffold (sirolimus is known as a drug) (Ramzipoor (‘686), par. 0074, 0076).
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the Ramzipoor reference does not teach or fairly suggest an axial compression in accordance with claim 1 as amended.
In response, it is pointed out that the response does not appear to address that the scaffold material must be placed in a compressed format such that the radial strength is regained after deployment since the claim also requires “reducing the first diameter” to a second diameter, and then subsequently deploying the material. The application of a result-effective variable is only one of the given rationale, and is not the sole rationale relied upon in the rejection above. As such, the arguments are not found to be persuasive, and the rejections are maintained as updated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742